COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS

                                                §
 DALLAS NATIONAL INSURANCE                                      No. 08-08-00222-CV
 COMPANY F/K/A DALLAS FIRE                      §
 INSURANCE COMPANY,                                                    Appeal from
                                                §
                        Appellant,                               327th District Court
                                                §
 v.                                                           of El Paso County, Texas
                                                §
 JOSE DURAN,                                                         (TC # 2006-1425)
                                                §
                        Appellee.


                                 MEMORANDUM OPINION

       Pending before the Court is a joint motion to dismiss this appeal pursuant to TEX .R.APP .P.

42.1(a). The parties represent to the Court that they have settled all of the claims and causes of

action pending in the lawsuit below and have agreed to dismiss the appeal. The parties have

complied with the requirements of Rule 42.1(a)(2).

       We have considered the cause on the motion and conclude that the motion should be granted.

We therefore dismiss the appeal. As the motion does not indicate the parties have agreed otherwise,

costs will be taxed against Appellant. See TEX .R.APP .P. 42.1(d).


February 5, 2009
                                                     ANN CRAWFORD McCLURE, Justice
Before Chew, C.J., McClure, and Carr, JJ.
Chew, C.J., not participating
Carr, J., not participating